FINAL OFFICE ACTION

Response to Arguments
Applicant's Remarks filed 10/28/2022 have been fully considered but they are not persuasive. The Remarks argues that Sprouse discloses a frequency of performing read scrub scans at predetermined fixed amounts, which is not the same as “determining a position in the sequence of read operations in the current set that is preceded by at least a minimum number of read operations following a previous data integrity scan in a previous set of read operations,” and “performing a current data integrity scan on a victim of the aggressor read operation at the determined position in the sequence” as recited in the claims.  However, the Examiner respectfully disagrees.  Sprouse discloses determining, for each host read command, if a word line scan should be performed based on a randomly selected read command from a set of read commands (col. 8, lns. 47-63).  Sprouse further discloses performing a word line scan on a word line that is most susceptible to read disturb effects based on the selected read command (col. 7, lns. 37-50).  In other words, Sprouse fully discloses “determining a position in the sequence of read operations in the current set that is preceded by at least a minimum number of read operations following a previous data integrity scan in a previous set of read operations,” and “performing a current data integrity scan on a victim of the aggressor read operation at the determined position in the sequence” as recited in the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-8, 10, 13-16, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 9,053,808 to Sprouse et al. (hereinafter “Sprouse”).

Sprouse discloses:
1. A method comprising:
receiving a plurality of read operations, the plurality of read operations divided into a current set of a sequence of read operations and one or more other sets of sequences of read operations (col. 7, lns. 22-34 – pending read command is followed by a plurality of read operations);
selecting an aggressor read operation from the current set (col. 7, lns. 34-37 – scan for errors after receiving a read command, or aggressor read operation);
determining a position in the sequence of read operations in the current set that is preceded by at least a minimum number of read operations following a previous data integrity scan in a previous set of read operations (col. 8, lns. 47-63 – one scan for every X read commands); and
performing a current data integrity scan on a victim of the aggressor read operation at the determined position in the sequence (col. 7, lns. 48-50 and Fig. 8, 806).

3. The method of claim 1, wherein each set includes N read operations, the method further comprising:
generating a first random number that is less than or equal to N, wherein selecting the aggressor read operation includes selecting the read operation that is in the position in the current set indicated by the first random number (col. 8, lns. 47-63).

6. The method of claim 1, further comprising:
migrating data from the victim to a different memory location in response to the current data integrity scan indicating that the victim satisfies an error threshold (col. 8, lns. 10-18 – block refreshed if detected errors above threshold).

7. The method of claim 1, further comprising: 
incrementing a read operation counter in response to performing a read operation (col. 8, lns. 36-42); and
resetting the read operation counter after performing the N read operations of the current set (col. 12, lns. 8-11).

	Claims 8, 10, 13, and 14 are a non-transitory computer-readable storage medium for performing the identical method as recited in claims 1, 3, 6, and 7, and are rejected under the same rationale.

	Claims 15, 16, 19, and 20 are a system for performing the identical method as recited in claims 1, 3, 6, and 7, and are rejected under the same rationale.

Allowable Subject Matter
Claims 2, 4, 5, 9, 11, 12, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip Guyton whose telephone number is (571)272-3807. The examiner can normally be reached M-F 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571)272-3655. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP GUYTON/Primary Examiner, Art Unit 2113